PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/110,703
Filing Date: 23 Aug 2018
Appellant(s): Rai et al.



__________________
Himanshu S. Amin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/9/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/2/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. Rejection of Claims 1-6, 8-22, 24, and 25 under 35 U.S.C. § 101
The Appellant states, “The eligibility analysis must be tethered to the specific language recited in the claims. The Office Action may not simply ignore this specific language by characterizing it at too high a level of generality.” The Appellant’s opinion is noted.
The Appellant states, “Assignee's representative respectfully submits that the Office Action inappropriately examines the claims at too high a level of generality. For instance, independent claim 1 explicitly recites:” However, besides the opinion, the Appellant provides no proof.
The Appellant states, “But such an assertion completely glosses over the specific preference-based model explicitly recited in the claims and mistakenly characterizes the claims at far too high a level of generality, in violation of Messaging Gateway Solutions, Symantec Corp., and Capital One Financial Corp., as explained above.” However, the claims do not include a specific “preference-based model.” That is, the words are used but the meanings of the words are not specific.
The Appellant states, “Here, the recited generation and implementation of the preference-based model constitutes improvements to the technical field of medical systems and inpatient medical facility optimization.” Creating the “technical field of medical systems and inpatient 
The Appellant states, “Here, the subject claims explicitly recite … which clearly constitute predictive computerized tools, computerized devices, computerized techniques, and/or computerized methodologies that can be practically and usefully leveraged in the technical field of hospital bed optimization.” The Examiner’s point is that these generic tools are applied to the abstract idea with all the benefits of applying the computer tools to the abstract idea.
The Appellant states, “The foregoing can facilitate reduction in time to assign patients to beds, which is a technical improvement and can lead to a reduction in loss of life.” How the reduction in time is a technical improvement vs the application of technology is not stated.  Further, the invention does not actually reduce time but “facilitates” the reduction of time. The reduction in time is an intended result. It should be further emphasized the Specification does not disclose that the instant invention is a technical improvement.
The Appellant states, “Again, the foregoing can facilitate reduction in time to assign patients to beds, which is a technical improvement and can lead to a reduction in loss of life.” The Examiner disagrees for the reasons above.  Additional arguments directed toward a “technical improvement” are moot.  Further, the invention does not improve the functioning of a computer. The invention also does not create computer functionality.
B. Rejection of Claims 1-5, 8, 10, 12, 13, 15-18, 21, 22, and 24-29 under 35 U.S.C. § 103
The Appellant states, “In this regard, the Examiner is directed to paragraph [0169] of the subject specification, which explains that the model does determine a preference(s) and 
Lastly, the claim limitation includes, “processing historical data regarding fulfillment of past patient placement requests for beds at a healthcare facility or a network of healthcare facilities using machine learning to develop a preference-based model configured to…”  The claim does not disclose whose model the preferences relate to.  Preferences also change over time and the Specification provides no contextual determinations.  What is left is a generic description of a model where the description provides no functional limitations.
For example, the Appellant argues that the Examiner does not show the “preference-based model.” However, the Appellant does not argue that the Examiner’s rejections leave out particular claimed functions.  The Appellant argues the description.
The Appellant states, “It is noted that all such preferences in Akbay are predefined (e.g., specified) and exist in a database. In this regard, they are not learned - they are merely accessed.” The limitation does not state what function is required. First the limitation, “using the machine 
The Appellant could have shown that the Specification requires a particular reading of the claim. However, in order to do so the Appellant would have to then find statements in the Specification that do not exist.  The piecemeal attack on the Examiner’s interpretation is the result.
The Appellant states, “This is at least because neither Teodoro nor Akbay utilize such preference-based rankings and thus do not employ the machine learning of claim 2. Consequently, Teodoro and Akbay, taken alone or in combination, fail to teach or suggest every element recited in claim 2.” The Examiner reads the claim in light of the Specification. The Appellant again fails to show what the Specification requires for this claim but first argues that the result is not shown.  The general allegations are useful here to again point out that the Specification does not disclose what is required.  
The Specification is written at a high level using functional terms. The Specification is written in a way to disclose that events occur. However, the required results of those events are not disclosed.  The Examiner has shown that the Appellants’ generic invention is obvious. The Appellant is arguing that features not disclosed must occur within the claimed invention.
The Appellant states, “Consequently, Teodoro and Akbay, taken alone or in combination, fail to teach or suggest every element recited …” seven additional times.  In many the cases, the Appellant also argues, “This is at least because neither Teodoro nor Akbay utilize such preference-based rankings and thus cannot determine…” This argument is considered above.
The Appellant states, “specific beds.”  The Specification does not disclose a model teaching specific beds.  Paragraphs 100 and 117 disclose “specific bed type.” Once again, the Specification provides no guidance regarding what is required. Therefore, as the limitations are directed toward a “recommendation” and not an actual assignment, the Examiner has shown what is required under broadest reasonable interpretation in light of the Specification.
Regarding the claim limitation, “determining a recommendation.” The Examiner notes that the claims are directed to an intended result after the word “recommendation.” The claims do not include steps to achieve the particular results.  The results are read by humans via a display or a piece of paper. Therefore, it could be argued that all of the recommendations are nonfunctional descriptive information.
The Appellant states, “Though the reporting module 1756 of Akbay can be updated, it is not updated based on reception of additional patient placement requests and fulfillment of the unfulfilled patient placement requests, as in claim 10.”  Yet the claim does not state who or what is making the updates. Just that updates must occur based upon new information. Akbay shows this via the manual override.
The Appellant states, “In this regard, Akbay merely describes receiving target location, specialty, gender, etc. and does not describe receiving adjustment information comprising an adjusted interrelated factor of the interrelated factors or an adjusted weighted relative importance.” The Appellant uses the words “adjustment information” as if they are required to 
The Appellant further states, “The Office Action alleges Akbay to teach or suggest the foregoing at Akbay paragraphs [0070].” It would be more convincing if the Appellant quoted all of paragraph 70 instead of only quoting the middle third of paragraph 70.
[0070] Thus, embodiments described herein may provide automated resource and patient flow management for a network of hospitals. Note that different hospitals may have different requirements and/or priorities when determining resource assignments. According to some embodiments, configuring a resource assignment engine may include defining a plurality of goals, and, for each defined goal, a level of importance may be assigned to that goal for each hospital in the network. For example, FIG. 11 illustrates a configuration setup display 1100 in accordance with some embodiments. The display 1100 includes a constraint entry area 1102 where an administrator can indicate if various requested items (target location, specialty, gender, etc.) should be considered a requirement that resource assignment engine must meet, should try to meet, or may be ignored. The display also includes a prioritization area 1104 where the administrator can define a ranked list of items, from highest priority to lowest priority. When this information is finalized via a submit icon 1106, the resource assignment engine can use the data to adjust resource algorithms as appropriate. This process may be repeated for each hospital in the network (or, in some cases, the configuration information may be shared among a homogeneous set of hospitals). According to some embodiments, a mathematical programming approach, such as a mixed integer approach, may provide flexible modeling and user configurable constraint management. Moreover, problem sizes may be reduced by removing infeasible beds (pruning) and reducing the number of integer variables resulting in reduced solutions times.
In context, the Examiner’s citation is even better.
The Appellant states, “In this regard, Akbay specifically describes …” Yet the Appellant fails to show why the reference does not teach the claim.  The Appellant shows the claim language. Then, as above, quotes a small section of the reference, and lastly just states that the reference is different. No where in the analysis is a specific argument as to what is required by 
The Appellant was free to show how the Examiner’s interpretation of the claimed invention was incorrect using the Specification. Because the Specification omits information that would differentiate the instant invention from the cited art, the Appellant can’t argue that the Examiner’s broadest reasonable interpretation based upon the Specification is wrong.  Rather than pound the facts, the Appellant is left pounding the table. 
C. Rejection of Claims 6 and 19 under 35 U.S.C. § 103
D. Rejection of Claim 11 under 35 U.S.C. § 103
E. Rejection of Claim 14 under 35 U.S.C. § 103
The Appellant states, “In this regard, Milo does not teach or suggest …at least because Milo is also silent to any such preference-based models or tailoring a first preference-based model to a group of different groups of past patient placement requests.” One would hope that if the Appellant has spent so much time and effort to argue that they would at least end their arguments with an understanding.  In this case, the Appellant ends the arguments by stating that the references to not show the “preference-based model.”  
The Appellant shows on page 4, “Summary of the Claimed Subject Matter” regarding “Independent claim 1” that the claim begins with, 
processing historical data (historical data 116) regarding fulfillment of past patient placement requests for beds at a healthcare facility or a network of healthcare facilities using machine learning to develop a preference-based model (placement prioritization models 120)


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NEAL SEREBOFF/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686       
                                                                                                                                                                                                 /ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.